     Case 8:18-cv-02308-DOC-JDE Document 1-1 Filed 12/31/18 Page 1 of 25 Page ID #:7



1     BOWMAN AND BROOKE LLP
      Michael J. Hurvitz, (SBN: 249050)
2     Patrick J. Raue (SBN: 293004)
      750 B. Street, Suite 1740
3     San Diego, CA 92101
      Tel No: 619/ 376-2500
4     Fax No: 619/ 376-2501
      michael.hurvitz@bowmanandbrooke.com
5     patrick.raue@bowmanandbrooke.com
6     Attorneys for Defendants
      VOLVO CAR USA, LLC AND VOLVO, INC.
7
8                         UNITED STATES DISTRICT COURT
9                        CENTRAL DISTRICT OF CALIFORNIA
10
       SPANCER HUEISHENG PAN                )   CASE NO.: 8:18-cv-02308
11     AND KATHY IFANG PAN,                 )
                                            )   (Removed from Orange County
12                        Plaintiff,        )   Superior Court Case No. 30-2018-
                                            )   01034721-CU-BC-CJC)
13           vs.                            )
                                            )   DECLARATION OF MICHAEL J.
14     VOLVO CARS OF NORTH                  )   HURVITZ IN SUPPORT OF
       AMERICA, LLC; VOLVO OF               )   DEFENDANT VOLVO CAR USA,
15     ORANGE COUNTY; DOES 1                )   LLC’S NOTICE OF REMOVAL TO
       through 10, inclusive,               )   THE UNITED STATES DISTRICT
16                                          )   COURT CENTRAL DISTRICT OF
                          Defendants.       )   CALIFORNIA UNDER 28 U.S.C.
17                                          )   § 1331, FEDERAL QUESTION
                                            )   JURISDICTION
18                                          )
                                            )   Judge:
19                                          )   Magistrate
20
            I, Michael Hurvitz, declare as follows:
21
            1.     I am an attorney admitted to practice before all courts of the State of
22
      California and the Central District Court. I am a partner at Bowman and Brooke
23
      LLP, attorneys of record for Defendant Volvo Cars of North America, LLC, a
24
      limited liability company. (“Volvo”). I have personal knowledge of all the facts set
25
      forth herein, and if called upon to so by the court, could and would testify
26
      competently thereto. As to those matters stated upon information and belief, I am
27
      informed and believe such matters to be true. This declaration is offered in support
28


                               1       CASE NO.: 8:18-cv-02308
       DECLARATION OF MICHAEL J. HURVITZ IN SUPPORT OF DEFENDANT
         VOLVO CARS OF NORTH AMERICA LLC’S NOTICE OF REMOVAL
           UNDER 28 U.S.C. § 1331 FEDERAL QUESTION JURISDICTION
     Case 8:18-cv-02308-DOC-JDE Document 1-1 Filed 12/31/18 Page 2 of 25 Page ID #:8



1     of Defendant Volvo Car USA, LLC’s Notice of Removal to the United States
2     District Court for the Central District of California.
3           2.     On November 27, 2018, Plaintiffs Spancer Hueisheng Pan and Kathy
4     Ifang Pan filed a lawsuit in the Superior Court of the State of California, County of
5     Orange, entitled Spancer Hueisheng Pan and Kathy Ifang Pan v. Volvo Cars of
6     North America, LLC, Volvo of Orange County, and DOES 1 through 10, inclusive,
7     Case No. 30-2018-01034721-CU-BC-CJC, alleging causes of action against Volvo
8     relating to the purchase of a 2010 Volvo S80 VIN: YV1960ASXA1132064
9
      (hereinafter “Vehicle”). Plaintiffs stated causes of action for breach of warranty
10
      pursuant to Song-Beverly Consumer Warranty Act, and Magnuson-Moss Warranty
11
      Act. No further proceedings have been had in the state court action. The complaint
12
      was served on Volvo on November 29, 2018, though its designated agent for service
13
      of process, CT Corporation System. A true and correct copy of Plaintiffs’ Complaint
14
      is attached hereto as Exhibit A.
15
            I declare under penalty of perjury under the laws of the United States of
16
      America that the foregoing is true and correct.
17
            Executed this the 31st day of December 2018, at San Diego, California.
18
19
20
                                              /s/ Michael J. Hurvitz
21                                            Michael J. Hurvitz, Declarant
22
23
24
25
26
27
28


                               2       CASE NO.: 8:18-cv-02308
       DECLARATION OF MICHAEL J. HURVITZ IN SUPPORT OF DEFENDANT
         VOLVO CARS OF NORTH AMERICA LLC’S NOTICE OF REMOVAL
           UNDER 28 U.S.C. § 1331 FEDERAL QUESTION JURISDICTION
Case 8:18-cv-02308-DOC-JDE Document 1-1 Filed 12/31/18 Page 3 of 25 Page ID #:9




                      EXHIBIT “A”
Case 8:18-cv-02308-DOC-JDE Document 1-1 Filed 12/31/18 Page 4 of 25 Page ID #:10
    CT Corporation                                                            Service of Process
                                                                              Transmittal
                                                                              11/29/2018
                                                                              CT Log Number 534487849
     TO:       Michael Thomas, Attorney
               Volvo Car North America, LLC
               1 Volvo Dr
               Rockleigh, NJ 07647-2596

    RE:        Process Served in California

    FOR:       Volvo Cars of North America, LLC (Former Name) (Domestic State: DE)
               Volvo Car North America, LLC (True Name)




    ENCLOSED ARE COPIES OF LEGAL PROCESS RECEIVED BY THE STATUTORY AGENT OF THE ABOVE COMPANY AS FOLLOWS:


    TITLE OF ACTION:                    SPANCER HUEISHENG PAN and KATHY IFANG PAN, Pltfs. vs. VOLVO CARS OF NORTH
                                        AMERICA, LLC, etal., Dfts.
    DOCUMENT(S) SERVED:                 SUMMONS, COMPLAINT, CIVIL CASE COVER SHEET, NOTICE
    COURT/AGENCY:                       Orange County - Superior Court, CA
                                        Case # 30201801034721CUBCCJC
    NATURE OF ACTION:                   Product Liability Litigation - Lemon Law - 2010 Volvo S80 Vehicle Identification
                                        Number YV1960ASXA1132064
    ON WHOM PROCESS WAS SERVED:         C T Corporation System, Los Angeles, CA
    DATE AND HOUR OF SERVICE:           By Process Server on 11/29/2018 at 15:56
    JURISDICTION SERVED :               California
    APPEARANCE OR ANSWER DUE:           Within 30 calendar days after this summons and legal papers are served on you
    ATTORNEY(S) I SENDER(S):            TIONNA DOLIN
                                        Strategic Legal Practices, APC
                                        1840 Century Park East
                                        Suite 430
                                        Los Angeles, CA 90067
                                        310-929-4900
    REMARKS:                           Due to the illegible condition of the enclosed documents, CTs transmittal may be
                                       incomplete.
    ACTION ITEMS:                      SOP Papers with Transmittal, via UPS Next Day Air, 1ZX212780116377406

                                       Image SOP

                                       Email Notification, Michael Thomas mthoma78@volvocars.com
                                       Email Notification, Robert Verona robert.verona@volvocars.com

    SIGNED:                            C T Corporation System
    ADDRESS:                           818 West Seventh Street
                                       Los Angeles, CA 90017
    TELEPHONE:                         213-337-4615




                                                                             Page 1 of 1 / MS
                                                                             Information displayed on this transmittal is for CT
                                                                             Corporation's record keeping purposes only and is provided to
                                                                             the recipient for quick reference. This information does not
                                                                             constitute a legal opinion as to the nature of action, the
                                                                             amount of damages, the answer date, or any information
                                                                             contained in the documents themselves. Recipient is
                                                                             responsible for interpreting said documents and for taking
                                                                             appropriate action. Signatures on certified mail receipts
                                                                             confirm receipt of package only, not contents.
      Case 8:18-cv-02308-DOC-JDE Document 1-1 Filed 12/31/18 Page 5 of 25i t fPage
                                                                               a/rfe
                                                                                   ID- #:11
                                                                                       iSj

                                                                                                                                                            SUM-100
                                               SUMMONS                                                                          FOR COURT use ONLY
                                                                                                                            (SOLO PARA USD DE LA CORTE)
                                           (CITACION JUDICIAL)
      NOTICE TO DEFENDANT:
      (AVISO AL DEMANDADO):
                                                                                                                    ELECTRONICALLY FILED
                                                                                                                     Superior Court of California,
!      VOLVO CARS OF NORTH AMERICA, LLC; VOLVO OF ORANGE                                                                 Count/ of Orange
       COUNTY; and DOES I through 10, inclusive                                                                      11/27/2018 at 02:36:01 PM
      YOU ARE BEING SUED BY PLAINTIFF:                                                                                Clerk of the Superior Court
      (LO ESTA DEMANDANDO EL DEMANDANTE):                                                                            By Isia Vasquez.Deputy Clerk

      SPANCER HUEISHENG PAN and KATHY IFANG PAN


        NOTICE! You have been sued. The court may decide against you withoul your being heard unless you respond within 30 days. Read the information
i       below.
           You have 30 CALENDAR DAYS after this summons and legai papers are served on you to file a written response at this court and have a copy
        served on the plaintiff. A lelter or phone call will not protect you. Your written response must be in proper legal form if you want the court to hear your
        case. There may be a court form that you can use for your response. You can find these court forms and more information at the California Courts
        Online SeH-Help Center (www.courtinfo.ea.gov/seJfhe/p), your county law library, or the courthouse nearest you. If you cannot pay the filing fee, ask
        the court clerfc for a fee waiver form. If you do not file your response on lime, you may lose the case by default, and your wages, money, and property
        may be taken without further warning from the court.
           There are other legal requirements. You may want to call an attorney right away. If you do not know an attorney, you may want to call an attorney
        referral service. If you cannot afford an attorney, you may be eligible for free legal services from a nonprofit legal services program. You can locate
       these nonprofit groups at the California Legal Services Web site (www.tawhelpcalifomia.org), the California Courts Online Self-Hetp Center
        {www.courtinfo.ca.gov/selfheip}. or by contacting your local court or county bar association. NOTE: The court has a statutory lien for waived fees and
       costs on any settlement or arbitration award of $10,000 or more in a civil case. The court's lien must be paid before the court will dismiss the case.
       lAVISOt Lo han demandado. Si no responde dentro de 30 dias, la corte puede decidir en so cvnlra sin escuchar su verstdn. Lea ia informacidn a
       continuaddn.
          Tiene 30 DlAS OB CALENDARIO despu&s de que te enlreguen esta dtacidn ypapeles legates para presenter una respuesta por escrito en osta
       corte y hacer que se entregue una copia al demandante. Una carta o una tlamada telefdnica no lo protegen. Su respuesta por escrito tiene que ester
      en tomato legal correcto si desea que procesen su caso en la corte. Es posibie que haya un formulario que usted pueda user para su respuesta.
      Puede encontrar estos formularios de la corte y mas informacidn en el Ceniro de Ayuda de las Cortes de Cafifomia fwww.sucorte.ca.gov}, en la
      biblioleca de leyes de su condado o en la corte que la quede mis cerca. Si no puede pagar ia cuota de presenladdn. pida al secretario de la corte
      que le d6 un formulario de exenddn de pago de cuotas. Si no presents su respuesta a tiempo. puede perder el caso por incumptimiento y la corte le
      podri quilar su sueldo, dinero y bienes sin mis advertenda.
         Hay otros requisitos legaies. Es recomendable que tlame a un abogado inmediatamente. Si no conoce a un abogado, puede llamar a un servido de
      remisidn a abogados. Si no puede pagar a un abogado, es posibie que cumpla con los requisitos para obtener servidos legaies gratuitos de un
      programa de servidos legaies sin fines de lucro. Puede encontrar estos grvpos sin fines de lucro en el sitio weft de California Legal Services,
      (Www.lawhelpcalifomia.org), en eJ Contro de Ayuda de las Cortes de California. (VAvw.sucorte.ca.gov} o ponidndose en contacto con la corte o el
      colegio de abogados locales. AVISO: Por ley, la code tiene derecho a redamar las cuotas y los costos exentos por imponer un gravamen sobra
      cuaiquier recuperaddn de $10,000 6 m6s de valor redbida mediante un acuerdo o una concesidn de arbitraje en un caso de derecho civil. Tiene que
      pagar el gravamen da la corte antes de que la code pueda desechar el caso.

    The name and address of the court is:                                                                      CASE NUMBER:
                                                                                                                                Judge Deborah Servino
    (El nombre y direccidn de la corte es): Central Justice Center                                             (MmooOolCDto):

     700 Civic Center Drive West                                                                                 30-2018-01034721-CU-8C-CJC                                j
     Santa Ana, CA 92701
    The name, address, and telephone number of plaintiffs attorney, or plaintiff without an attorney, is:
    (El nombre, la direccidn y el numero de tetefono del abogado del demandante, o del demandante que no tiene abogado, es):
     Tionna Dolin; 1840 Century Park East, Suite 430, Los Angeles, CA 90067; Tel: (310) 929-4900

     DATE: |ll/2772018 DWID H. YAMASAKI, Cltrk of the Coun
     (Fecha)                              '
                                                                        Clerk, by
                                                                        (Secretario)                                          1 01                        , Deputy
                                                                                                                                                           (Adjunto)
    (For proof of service of this summons, use Proof of Service of Summons (form FK)S-010).j
    (Para pmeba de enlrega de esta citalidn use el formulario Proof of Service of Summons. (POS-010)).                          Isia Vazquez
                                      NOT1CE TO THE PERSON SERVED: You are served
      ISEAl]
                                     1. I   I as an individual defendant.
                                     2. | | as the person sued under the fictitious name of (specify):
          §a-
       n
        §
        if.
                                    yu
                                      |J
                                             tb      on behalf of (specify):

                                              under I       I CCP 416.10 (corporation)                |              1 CCP 416.60 (minor)
                                                       I    I CCP 416.20 (defunct corporation)        |              | CCP 416.70 (conservatee)
                                                      I     | CCP 416.40 (association or partnership) |              | CCP 416.90 (authorized person)
                          JZ' •/'
                                                    ik   I other (specify): WyiU'Hfl                                        l\^J •
                                                    by personal delivery on (date): {i                j^
                                                                                                                                                            Paoo 1 ol1
    Form Adopted (or Mandatory Use
      Judicial Council of Catiorrio                                         SUMMONS                                                 Code oJ CM Procedure §§ 412.20, <465
                                                                                                                                                   www.court/rt/b.cs.gov
      SUM-100 (Rev. Jufy 1.2009)
          Case 8:18-cv-02308-DOC-JDE Document 1-1 Filed 12/31/18 Page 6 of 25 Page ID #:12



              1   TIONNA DOL1N (SBN 299010)                                ELECTRONICALLY FILED
                                                                            Superior Court of California.
                  e-mail: tdoIin@slpaUorney.com                                 County of Orange
             2    Strategic Legal Practices, APC
                                                                           11/27/2018 at 02:38:01 PM
                  1840 Century Park East, Suite 430
                                                                            Clerk of the Superior Court
                  Los Angeles, CA 90067
                                                                           Ety Isia Vazquez.Deputy Clerk
                  Telephone: (310) 929-4900
             4    Facsimile: (310)943-3838

             5     Attorneys for Plaintiffs SPANCER HUEISHENG PAN and KATHY 1FANG PAN

             6

             7                   SUPERIOR COURT OF THE STATE OF CALIFORNIA
             8                                    COUNTY OF ORANGE
             9

            10    SPANCER HUEISHENG PAN and KATHY            CaseNos.: 30-2018-01034721-CU-BC-qC
                  1FANG PAN
o           11
                                                            Hon. Judge Deborah Servino
                               Plaintiffs,                  Dept.:
            12
S3
aI          13        vs.                                   COMPLAINT FOR VIOLATION OF
S
<s
  i                                                         STATUTORY OBLIGATIONS
cc n        14      VOLVO CARS OF NORTH AMERICA, LLC;
£ ?
                    VOLVO OF ORANGE COUNTY; and DOES
            15    • 1 through 10, inclusive.
£1                                                    JURY TRIAL DEMANDED
O £
            16
W    >!                      Defendants.
o
w           17
<  S•
CC 2
t-          18
cn
            19

            20

            21

            22

            23

            24

            25

            26

            27

            28



                                             COMPLAINT; JURY TRIAL DEMANDED
          Case 8:18-cv-02308-DOC-JDE Document 1-1 Filed 12/31/18 Page 7 of 25 Page ID #:13



                          Plaintiffs allege as follows:

              2                                               PARTIES

              3                   As used in this Complaint, the word "Plaintiffs" shall refer to Plaintiffs

              4   SPANCER HUEiSHENG PAN and KATHY IFANG PAN.

              5           2.     Plaintiffs are residents of Orange County, California.

              6                   As used in this Complaint, the word "Defendants" shall refer to all Defendants

              7   named in this Complaint.

              8                  Defendant VOLVO CARS OF NORTH AMERICA, LLC ("Defendant Volvo

              9   NA") is a corporation organized and in existence under the laws of the State of Delaware and

             10   registered with the California Department of Corporations to conduct business in California.

o            11   At all times relevant herein, Defendant was engaged in the business of designing,

^I           12   manufacturing, constructing, assembling, marketing, distributing, and selling automobiles and
w ^
«I           13   other motor vehicles and motor vehicle components in Orange County.
uI
.•c 3„•
«                        5.      Defendant VOLVO OF ORANGE COUNTY ("Defendant Volvo OC") is an
             14
i—i
            15    unknown business entity conducting business in the State of California. At all limes relevant
w     I
^ I         16    herein. Defendant was engaged in the business of selling automobiles and automobile
a%
o
w           17    components and servicing and repairing automobiles in Orange County, California.
H 0
< ?
OS 2
H            IS          6.      Plaintiffs are ignorant of the true names and capacities of the Defendants sued
to

            19    under the fictitious names DOES 1 to 10. They are sued pursuant to Code of Civil Procedure

            20    section 474.    When Plaintiffs become aware of the true names and capacities of the

            2!    Defendants sued as DOES 1 to 10, Plaintiffs will amend this Complaint to state their true

            22    names and capacities.

            23                            TOLLING OF THE STATUTES OF LIMITATION

            24                   To the extent there are any statutes of limitation applicable to Plaintiffs' claims-

            25    including, without limitation, the express warranty, implied warranty, and Magnuson-Moss

            26    claims - the running of the limitation periods have been tolled by, inter alia, the following

            27    doctrines or rules:   equitable tolling, the discovery rule, the fraudulent concealment rules,

            28    equitable estoppel, the repair rule, and/or class action tolling (e.g., (he American Pipe rule).


                                                                   1
                                               COMPLAINT; JURY TRIAL DEMANDED
       Case 8:18-cv-02308-DOC-JDE Document 1-1 Filed 12/31/18 Page 8 of 25 Page ID #:14



              I                                        FIRST CAUSE OF ACTION

                                        BY PLAINTIFFS AGAINST DEFENDANT VOLVO NA

          3                    VIOLATION OF SUBDIVISION (D) OF CIVIL CODE SECTION 1793.2

          4              8.      On or about September 30, 2010, Plaintiffs purchased a 2010 Voivo S80,

          5        vehicle identification number YV1960ASXA1132064, (hereafter "Vehicle"), from Defendant

          6        Volvo OC, which was manufactured and or distributed by Defendant.             The Vehicle was

          7       purchased or used primarily for personal, family, or household purposes. Plaintiffs purchased

          8       the Vehicle from a person or entity engaged in the business of manufacturing, distributing, or

          9       selling consumer goods at retail.

         10               9      In connection with the purchase. Plaintiffs received an express written

u        11       warranty, including, a S-year^OjOOO mile express bumper to bumper warranty and a 5-
<1       12       year/60,000 mile powertrain warranty which, inter alia, covers the engine and transmission.
o §
H
         13       Defendant undertook to preserve or maintain the utility or performance of the Subject Vehicle
u
< s5
K        14       or to provide compensation if there is a failure in utility or performance for a specified period
£3
p->
<        15       of time. The warranty provided, in relevant part, that in the event a defect developed with the

u £      16       Subject Vehicle during the warranty period. Plaintiffs could deliver the Vehicle for repair
»—i
o S
W E      17       services to Defendant's representative and the Vehicle would be repaired.
H 3
< ?
K 2
H        18              10.     During the warranty period, the Vehicle contained or developed defects,
to

         19       including but not limited to, defects related to the steering system; defects causing the low oil

         20       light to illuminate; defects causing excessive oil consumption; defects relating to the engine;

         21       defects causing piston ring failure; defects requiring replacement of pistons; defects requiring

         22       software upgrades for the engine control module (ECM); defects requiring spark plug kit

         23       replacement; defects requiring throttle body intake manifold replacement; defects requiring oil

         24       trap replacement; defects requiring cylinder head replacement; defects requiring gasket and/or

         25       oil pan replacement; defects causing poor AM radio reception; defects causing weak AM

         26       radio signal; electrical defects; defects requiring antenna amplifier multipath replacement;

         27       defects causing the airbag light to illuminate; defects related to the SRS control module;

         28       defects causing faults in the SRS control module; defects related to fuel economy; defects


                                                                 2
                                              COMPLAINT; JURY TRIAL DEMANDED
          Case 8:18-cv-02308-DOC-JDE Document 1-1 Filed 12/31/18 Page 9 of 25 Page ID #:15




              1   requiring vacuum pump brake replacement; defects requiring brake booster vacuum pump

              2   refurbishment; defects relating to the lubricating and oil system; defects causing squeaking

              3   when turning left or right; defects causing the driver side door not to open from the outside;

              4   defects requiring power steering fluid reservoir replacement; defects causing the low beam

              5   light to burn out; defects requiring replacement of the power steering pump; and/or any other

              6   defects enumerated in the Vehicle's repair history. Said defects substantially impair the use,

              7   value, or safety of the Vehicle.

             8           11.      Defendant and its representatives in this state have been unable to service or

             9    repair the Vehicle to conform to the applicable express warranties after a reasonable number

            10    of opportunities. Despite this fact. Defendant failed to promptly replace the Vehicle or make

o            11   restitution to Plaintiffs as required by Civil Code section 1793.2, subdivision (d) and Civil

            12    Code section 1793.1, subdivision (a)(2).
8$          13           12.      Plaintiffs have been damaged by Defendant's failure to comply with its
0< 1§
             14   obligations pursuant to Civil Code section 1793.2, subdivision (d) and Civil Code section
0-i 3
            15    1793.1, subdivision (a)(2), and therefore brings this cause of action pursuant to Civil Code
hJ |        16    section 1794.
O &
     >-
o
w           17            13.     Plaintiffs suffered damages in a sum to be proven at trial in an amount not less
H    rj
   2
03 -
            18    than $25,001.00.
tn

            19           14.      Defendant's failure to comply with its obligations under Civil Code section

            20    1793.2, subdivision (d) was willful, in that Defendant and its representative were aware that

            21    they were unable to service or repair the Vehicle to conform to the applicabie express

            22    warranties after a reasonable number of repair attempts, yet Defendant failed and refused to

            23    promptly replace the Vehicle or make restitution. Accordingly, Plaintiffs are entitled to a civil

            24    penalty of two times Plaintiffs' actual damages pursuant to Civil Code section 1794,

            25    subdivision (c).

            26           15.      Defendant does not maintain a qualified third-party dispute resolution process

            27    which substantially complies with Civil Code section 1793.22. Accordingly, Plaintiffs are

            28

                                                                  3
                                               COMPLAINT; JURY TRIAL DEMANDED
              Case 8:18-cv-02308-DOC-JDE Document 1-1 Filed 12/31/18 Page 10 of 25 Page ID #:16




                  1   entitled to a civil penalty of two times Plaintiffs' actual damages pursuant to Civil Code

                  2   section 1794, subdivision (e).

                  3           16.    Plaintiffs seek civil penalties pursuant to section 1794, subdivisions (c), and (e)

                  4   in the alternative and does not seek to cumulate civil penalties, as provided in Civil Code

                  5   section 1794, subdivision (f).

                  6                                    SECOND CAUSE OF ACTION

                                         BY PLAINTIFFS AGAINST DEFENDANT VOLVO NA

                  8           VIOLATION OF SUBDIVISION (B) OF CIVIL CODE SECTION 1793.2

                  9          17.     Plaintiffs incorporate by reference the allegations contained in the paragraphs

                 10   set forth above.

    u            11          18.     Although Plaintiffs presented the Vehicle to Defendant's representative in this

    if/i"i3      12   state. Defendant and its representative failed to commence the service or repairs within a
    wi
    uf           13   reasonable time and failed to service or repair the Vehicle so as to conform to the applicable
    B< 2
    «5           14   warranties within 30 days, in violation of Civil Code section 1793.2, subdivision (b).
    PH ?
    J
                 15   Plaintiffs did not extend the time for completion of repairs beyond the 30-day requirement.
    ii
    J I          16          19.     Plaintiffs have been damaged by Defendant's failure to comply with its
    S i.
    o
    tiJ          17   obligations pursuant to Civil Code section 1793.2(b), and therefore brings this Cause of
    E* u
    CG S
    H            18   Action pursuant to Civil Code section 1794.
.   CD
                 19          20.     Plaintiffs have rightfully rejected and/or justifiably revoked acceptance of the

                 20   Vehicle, and has exercised a right to cancel the purchase.          By serving this Complaint,

                 21   Plaintiffs do so again. Accordingly, Plaintiffs seek the remedies provided in California Civil

                 22   Code section 1794(b)(1), including the entire contract price. In the alternative, Plaintiffs seek

                 23   the remedies set forth in California Civil Code section 1794(b)(2), including the diminution in

                 24   value of the Vehicle resulting from its defects. Plaintiffs believe that, at the present time, the

                 25   Vehicle's value is de minimis.

                 26          21.     Defendant's failure to comply with its obligations under Civil Code section

                 27   1793.2(b) was willful, in that Defendant and its representative were aware that they were

                 28   obligated to service or repair the Vehicle to confonn to the applicable express warranties

                                                                      4
                                                   COMPLAINT; JURY TRIAL DEMANDED
             Case 8:18-cv-02308-DOC-JDE Document 1-1 Filed 12/31/18 Page 11 of 25 Page ID #:17




                     1    within 30 days, yet they failed to do so. Accordingly. Plaintiffs are entitled to a civil penalty

                 2       of two times Plaintiffs' actual damages pursuant to Civil Code section 1 794(c).

                 3                                        THIRD CAUSE OF ACTION

                 4                         BY PLAINTIFFS AGAINST DEFENDANT VOLVO NA

                 5              VIOLATION OF SUBDIVISION (A)(3) OF CIVIL CODE SECTION 1793.2

                 6               22.    Plaintiffs incorporate by reference the allegations contained in paragraphs set

                 7       forth above.

                 8               23.    In violation of Civil Code section 1793.2, subdivision (aX3), Defendant failed

                 9       to make available to its authorized service and repair facilities sufficient service literature and

                10       replacement parts to effect repairs during the express warranty period. Plaintiffs have been

o               11       damaged by Defendant's failure to comply with its obligations pursuant to Civil Code section
<1              12       1793.2(a)(3), and therefore brings this Cause of Action pursuant to Civil Code section 1794.
to <
w9
-O5—( Ii33      13               24.    Defendant's failure to comply with its obligations under Civil Code section
< 3
tr 3            14       1793.2, subdivision (a)(3) was wilful, in that Defendant knew of its obligation to provide
•J
                !5       literature and replacement parts sufficient to allow its repair facilities to effect repairs during
SI
O  *            16       the warranty period, yet Defendant failed to take any action to correct its failure to comply
i— >
O B
W 5             17       with the law. Accordingly, Plaintiffs are entitled to a civil penalty of two times Plaintiffs'
5 s3
«=
H               18       actual damages; pursuant to Civil Code section 1794(c).
CD

                19                                      FOURTH CAUSE OF ACTION

                20                        BY PLAINTIFFS AGAINST DEFENDANT VOLVO NA

                2!                           BREACH OF EXPRESS WRITTEN WARRANTY

                22                                (CIV. CODE, § 1791.2, SUBD. (a); § 1794)

                23              25.     Plaintiffs incorporate by reference the allegations contained in paragraphs set

                24       forth above.

                25              26.     In accordance with Defendant's warranty. Plaintiffs delivered the Vehicle to

                26       Defendant's representative in this state to perform warranty repairs. Plaintiffs did so within a

                27       reasonable time. Each time Plaintiffs delivered the Vehicle, Plaintiffs notified Defendant and

                28

                                                                          5

                                                     COMPLAINT; JURY TRIAL DEMANDED
           Case 8:18-cv-02308-DOC-JDE Document 1-1 Filed 12/31/18 Page 12 of 25 Page ID #:18




               1   its representative of the characteristics of the Defects. However, the representative failed to

               2   repair the Vehicle, breaching the terms of the written warranty on each occasion.

                          27.     Plaintiffs have been damaged by Defendant's failure to comply with its

               4   obligations under the express warranty, and therefore brings this Cause of Action pursuant to

               5   Civil Code section 1794.

               6          28.     Defendant's failure to comply with its obligations under the express warranty

               7   was willful, in that Defendant and its authorized representative were aware that they were

               8   obligated to repair the Defects, but they intentionally refused to do so. Accordingly, Plaintiffs

               9   are entitled to a civil penalty of two times of Plaintiffs' actual damages pursuant to Civil Code

              10   section 1794(c).

u             11                                       FIFTH CAUSE OF ACTION
     t*.

              12                              BY PLAINTIFFS AGAINST DEFENDANTS
£ 3g
•
              13                BREACH OF THE IMPLIED WARRANTY OF MERCHANTABILITY
U 5
 <3
 «3           14                                      (CIV. CODE, § 1791.1; § 1794)
ew S
3S            15          29.     Plaintiffs incorporate by reference the allegations contained in the paragraphs
SI
O1
T?            16   set forth above.
     >•
ot
w £           17          30.     Pursuant to Civil Code section 1792, the sale of the Vehicle was accompanied
HS
 o
< ?
« 2
H             18   by Defendant's implied warranty of merchantability. Pursuant to Civil Code section 1791.1,
tn
              19   the duration of the implied warranty is coextensive in duration with the duration of the express

              20   written warranty provided by Defendant, except that the duration is not to exceed one-year.

              21          31.     Pursuant to Civil Code section 1791.1 (a), the implied               warranty of

              22   merchantability means and includes that the Vehicle will comply with each of the following

              23   requirements: (1) The Vehicle will pass without objection in the trade under the contract

              24   description; (2) The Vehicle is fit for the ordinary purposes for which such goods are used; (3)

              25   The Vehicle is adequately contained, packaged, and labelled; (4) The Vehicle will conform to

              26   the promises or affirmations of fact made on the container or label.

              27          32.     At the time of purchase, or within one-year thereafter, the Vehicle contained or

              28   developed the defects set forth above. The existence of each of these defects constitutes a

                                                                   6
                                               COMPLAINT; JURY TRIAL DEMANDED
          Case 8:18-cv-02308-DOC-JDE Document 1-1 Filed 12/31/18 Page 13 of 25 Page ID #:19




              1   breach of the implied warranty because the Vehicle (I) does not pass without objection in the

              2   trade under the contract description. (2) is not fit for the ordinary purposes for which such

              3   goods are used, (3) is not adequately contained, packaged, and labelled, and (4) does not

              4   conform to the promises or affirmations of fact made on the container or label.

              5           33.     Plaintiffs have been damaged by Defendant's failure to comply with its

              6   obligations under the implied warranty, and therefore brings this Cause of Action pursuant to

              7   Civil Code section 1794.

                                                       SIXTH CAUSE OF ACTION

              9                         BY PLAINTIFFS AGAINST DEFENDANT VOLVO NA

             10                      VIOLATION OF THE MACNUSON-MOSS WARRANTY ACT

u                         34.     Plaintiffs incorporate by reference the allegations contained in the paragraphs

                  set forth above.

                          35.     Plaintiffs are "consumers" as defined in the Magnuson-Moss Warranty Act

                  (referred to as "Mag-Moss"), 15 U.S.C. § 2301(3).
P-c 5s?
J
<
ss           15           36.     Defendant is a "supplier" and "warrantor" as defined in the Mag-Moss Act, 15

                  U.S.C. § 2301(4), 15 U.S.C. § 2301(5).
2f
oS
                          37.    The Vehicle is a "consumer product" as defined in the Mag-Moss Act, 15
<|
C5 £
H            18   U.S.C. §2301(1).
C/3
             19           38.    In addition to the express warranty, in connection with the sale of the Vehicle

             20   to Plaintiffs, an implied warranty of merchantability was created under California law. The

             2!   Vehicle's implied warranties were not disclaimed using a Buyer's Guide displayed on the

             22   Vehicle; thus any purported disclaimers were ineffective pursuant to 15 U.S.C. § 2308(c).

             23          39.     Defendant violated the Mag-Moss Act when it breached the express warranty

             24   and implied warranties by failing to repair the defects and nonconformities, or to replace the

             25   Vehicle.

             26          40.     Plaintiffs have also met all of Plaintiffs' obligations and preconditions to bring

             27   this claim, or alternatively it would have been futile for Plaintiffs to do so.

             28

                                                                    7
                                               COMPLAINT; JURY TRIAL DEMANDED
         Case 8:18-cv-02308-DOC-JDE Document 1-1 Filed 12/31/18 Page 14 of 25 Page ID #:20




                I             41.   In addition. Plaintiffs have met all of Plaintiffs obligations for bringing this

             2       claim as provided in the written warranties, or alternatively. Defendant does not maintain an

             3       informal dispute resolution process for the purpose of resolving claims for breach of the

             4       implied warranty of merchantability, and does not maintain an informal dispute resolution

             5       process for resolving express warranty claims that complies with the requirements of 15

             6       U.S.C. § 2310(a) and the rules and regulations adopted pursuant thereto by the Federal Trade

             7      Commission.

             8                42.   As a direct and proximate result of the acts and omissions of the Defendant,

             9      Plaintiffs have been damaged in the form of general, special and actual damages in an amount

            10      within the jurisdiction of this Court, according to proof at trial.

o           11            .   43.   Under the Act, Plaintiffs are entitled to reimbursement of the entire amount

1.1         12      paid or payable.
1/3 ,1
H
U   23
H
            13                44.   Plaintiffs are entitled to all incidental, consequential, penalties, and general
u
C 8
K   i       14      damages resulting from Defendant's failure to comply with their obligations under the Mag-
P-i ¥

< I3
J
            15      Moss Act.
o
id a$
(-! ^
O s         16                45.   Plaintiffs have been damaged by Defendant's failure to comply with its
  >
o
w           17      obligations under the express warranty, implied warranty, as well as any other violations
£-« u
^ s
PC 2
H           18      alleged here, and therefore brings this claim pursuant to 15 U.S.C. §2310(d) and seeks
m
            19      remedies available pursuant to Magnuson-Moss Act under California law, including

           20       California Civil Code Section 1794 and/or California Commercial Code Sections 2711-2715,

           21       and/or other remedies that the Court may deem proper.

           22                 46.   Plaintiffs are entitled under the Mag-Moss Act to recover as part of the

           23       judgment a sum equal to the aggregate amount of costs and expenses, including attorney's

           24       fees, reasonably incurred in connection with the commencement and prosecution of this action

           25       pursuant to 15 U.S.C. § 2310(d)(2).

           26       ///
           27       ///

           28       ///

                                                                     8
                                                 COMPLAINT; JURY TRIAL DEMANDED
          Case 8:18-cv-02308-DOC-JDE Document 1-1 Filed 12/31/18 Page 15 of 25 Page ID #:21




              I                                      SEVENTH CAUSE OF ACTIOIN

              2                         BY PLAINTIFFS AGAINST DEFENDANT VOLVO NA

                                                            (Fraud by Omission)

              4           47.     Plaintiffs incorporate by reference the allegations contained in the paragraphs

              5   forth above.

              6           48.     Defendant Volvo NA committed fraud by allowing the Vehicle to be sold to

              7   Plaintiffs without disclosing that the Vehicle and its engine was defective and susceptible to

              8   sudden and premature failure.

              9           49.     Indeed, Plaintiffs allege that prior to the sale of the Vehicle to Plaintiffs,

             10   Defendant Volvo NA knew that the Vehicle and its engine suffered from an inherent defect, was

o            11   defective, would fail prematurely, and was not suitable for its intended use.
CH .
i.i          12           50.     Defendant Volvo NA was under a duty to Plaintiffs to disclose the defective
co 5
w Y,
CJ si
             13   nature of the Vehicle and its engine, its safety consequences and/or the associated repair costs
H|
C§
cc 3         14   because:
PU 3
                     a)           Defendant knew that 2010 Volvo S80 vehicles equipped with this engine had one
Si"
O 2
                          or more defects that can result in various problems, including, but not limited to,
r-H   5
O
£H t j
             17           improperly burning off and/or consuming abnormally high amounts of engine oil ("Oil
21           18           Defect").
H
in

             19      b)          These conditions present a safety hazard and are unreasonably dangerous to

             20           consumers. This is because the Oil Defect prevents the engine from maintaining the

             21           proper level of engine oil and causes voluminous oil consumption that cannot be

             22           reasonably anticipated or predicted, thereby potentially causing sudden and premature

             23           engine failure while the vehicle is operation at any time and under any driving

             24           conditions or speeds and thus contributing to car accidents.

             25      c)          In addition to these safety hazards, the Oil Defect can result in additional

            26            monetary costs to consumers such as Plaintiffs, who can incur costs for unreasonably

            27            frequent oil changes and/or oil additions, in addition to repair costs due to resulting

            28            breakdown of engine parts.

                                                                   9
                                               COMPLAINT; JURY TRIAL DEMANDED
           Case 8:18-cv-02308-DOC-JDE Document 1-1 Filed 12/31/18 Page 16 of 25 Page ID #:22




                1       d)          Upon informalion and belief. Defendant acquired its knowledge of the Oil Defect

               2             and its potential consequences prior to Plaintiffs acquiring (lie Vehicle, through sources

               3             not available to consumers such as Plaintiffs, including but not limited to pre-production

               4             testing data, post-production testing, early consumer complaints about the Oil Defect

               5             made directly to Defendant and its network of dealers, aggregate warranty data compiled

               6             from Defendant's network of dealers, testing conducted by Defendant in response to

               7             these complaints, as well as warranty repair and part replacements data received by

               8             Defendant from Defendant's network of dealers, amongst other sources of internal

               9             information;

             10         e)           Defendant was in a superior position to know the true state of facts about the

u            11              safety defects contained in the Vehicle and its engine;

             12         f)          Plaintiffs could not reasonably have been expected to learn about or discover the
S 2
O sj
E 3          13              Vehicle's Oil Defect and its potential consequences until after Plaintiffs purchased the
H §
O <
K 2          14              Vehicle and Defendant failed to repair it after a number of repair attempts;
A* ?
                                    Defendant knew (or should have known) that Plaintiffs could not reasonably
J
<            15         g)
wJ
e I5
O i
1—1
             16              have been expected to learn about or discover the Oil Defect and its potential safety
O g
                             consequences prior to purchasing the subject Vehicle;
W E
H     a?     17
« 2
              IB        h)           Defendant knew (or should have known) that Plaintiffs could not reasonably
CO

              19             have been expected to leam about the defect until after the engine failed and Defendant's

             20              inability to repair it after a number of repair attempts.

              ni
              4* 1           54.     Plaintiffs are informed, believes, and thereon alleges that while Defendant knew

              22     about the Oil Defect, and its safety risks since at least 2010, and prior to Plaintiffs acquiring the

              23     Vehicle, Defendant nevertheless concealed and failed to disclose the defective nature of the

              24     Vehicle and its engine to Plaintiffs at the time of sale and thereafter. Had Plaintiffs known that

              25     the subject Vehicle suffered from the Oil Defect, she would not have purchased the Vehicle.

              26             55.     In failing to disclose the defects in the Vehicle's engine, Defendant Volvo NA

              27     has knowingly and intentionally concealed material facts and breached its duty not to do so.

              28

                                                                        10
                                                   COMPLAINT; JURY TRIAL DEMANDED
             Case 8:18-cv-02308-DOC-JDE Document 1-1 Filed 12/31/18 Page 17 of 25 Page ID #:23



                 ]           56.    The fads concealed or not disclosed by Defendant Volvo to Plaintiffs is material

                 2   in that a reasonable person would have considered them to be important in deciding whether or

                 3   not to purchase the Vehicle.      Had Plaintiffs known that the Vehicle and its engine were

                 4   defective at the time of sale, he would not have purchased the Vehicle.

                 5          57.     Plaintiffs are reasonable consumers who interacted with Defendant Volvo NA's

                 6   sales representatives and reviewed materials disseminated by Defendant Volvo NA concerning

                 7   vehicles of the same year, make and model prior to purchasing the Vehicle. Had Defendant

                 8   disclosed the Oil Defect, a safety hazard, to its sales representatives and/or the consumer public,

                 9   Plaintiffs would have been aware of it and would not have purchased the Vehicle.

                10          58.     Plaintiffs are reasonable consumers who does not expect their Vehicle's engine

o                    to fail and not work properly. Plaintiffs further expects and assumes that Defendant will not sell
^-
                12   or lease vehicles" with known material defects, including but not limited to those involving the
89
U      3
                13   Vehicle's engine, and will disclose any such defect to its consumers before selling such
o<
<r     I
       S
                14   vehicles.
J
<               15          59.     In failing to disclose the defects in the Vehicle's engine, Defendant has
o      5
w      3
^
CJ
  i    n
                16   knowingly and intentionally concealed material facts and breached its duty not to do so.
•I—I   >•.
o S
w E             17          60.     As a result of Defendant Volvo NA's misconduct, Plaintiffs have suffered and
H 3

«
       3
       2
H               18   will continue to suffer actual damages.
in

                19

                20                                             PRAYER

                2!          PT AFKITIPF PRAVS fnr inHompnt noninct PipfpriHant ac fnllnw:-



                22                     a. For Plaintiffs' actual damages in an amount according to proof;

                23                     b. For restitution;

                24                     c. For a civil penalty in the amount of two times Plaintiffs' actual damages

                25                         pursuant to Civil Code section 1794, subdivision (c) or (e);

                26                     d. For any consequential and incidental damages;

                27           •         e. For costs of the suit and Plaintiffs' reasonable attorneys' fees pursuant

                28                         to Civil Code section 1794, subdivision (d);


                                                                     11
                                                 COMPLAINT; JURY TRJAL DEMANDED
          Case 8:18-cv-02308-DOC-JDE Document 1-1 Filed 12/31/18 Page 18 of 25 Page ID #:24




              1                      f.   For punitive damages;

                                    g. For any remedies pursuant to the Magnuson-Moss Act. including but

              2»                          not limited to those remedies provided under the Song-Beverly Act, the

              4                           California Uniform Commercial Code and/or any other remedy that the

              5                           Court deems proper;

              6                     h. For prejudgment interest at the legal rate; and

              7                     i.    For such other relief as the Court may deem proper.

              8

              9                                   DEMAND FOR JURY TRIAL

             10          Plaintiff hereby demands a jury trial on all causes of action asserted herein.

o            11

             12    Dated: November 27, 2018                     STRATEGIC LEGAL PRACTICES, APC
£9
pf           13
u <

«|           14
a,- 8
 i    E
< §          15
SI
T? I         16
CJ &
                                                        BY:
o
             17                                                   TIONNA DOLIN
H S
< 5                                                               Attorney for Plaintiffs SPANCER
CC 2
H            18                                                   HUEISHENG PAN and KATHY 1FANG
Cfi
                                                                  PAN
             19

             20

             2!

             22

             23

             24

             25

             26

             27

             28


                                                                   12
                                               COMPLAINT; JURY TRIAL DEMANDED
     Case 8:18-cv-02308-DOC-JDE Document 1-1 Filed 12/31/18 Page 19 of 25 Page ID #:25

                                                                                                                                                                                      CM-OIO
      ^ATTORNEY OR PAR TY MWOWAT rORNEY (WamO, Slala BBr number, onO atftfiess;:

          [Slraleuic Legal Pracliccs. APC
           1840 Century Park East, Suite 430
           Los Angeles, California 90067                                                                                               ELECTRONICALLY FILED
                            (310):277-1040
                    TELEPHONE NO.:                    FAX NO: (310) 943-3838                                                             Superior Conn of California,,
       ATTORNEY FOR (Nam): SPAN CER HUEJSHENG PAN el al                                                                                      Count/ of Orange
I
      SUPERIOR COURT OF CALIFORNIA, COUNTY OF ORANGE
                                                                                                                                        11/27/2018 at 02:38:01 PM
           STREETAOORESS: 700 Civic Center Drive West
          MAJLING ADDRESS: 700 Civic Center Drive West                                                                                   Clerk of the Superior Court
         CITY AND ZIP CODE: San ta Ana, California 92701
                                                                                                                                        By Isia Vazqiiez,Deputy Clerk
             BRANCH NAME: Central Justice Center
          CASE NAME:
          PAN V. VOLVO CARS OF NORTH AMERICA, LLC et al.
               CIVIL CASE COVER SHEET                                                                                                CASE NUMBER:
                                                                                    Complex Case Designation
      f"7~l Unlimited          • Limited                                                                                             30-2018-01034721-CU-BC-CJC
                 (Amount          (Amount
                                                                            1       I Counter           I       I   Joinder
                 demanded                                                                                                             JUDGE-.   Judge Deborah Servino
                                  demanded is                              Filed with first appearance by defendant
                 exceeds $25,000) $25,000 or less)                             (Cal. Rules of Court, rule 3.402)                       DEPT:

                                     Items 1-6 below must be completed (see instructions on page 2).
      1. Check one box below for the case type that best describes this case:
              Auto Tort                                                   Contract                                            Provisionally Complex Civi! Litigation
          I         I   Auto (22)                                     I    J1       Breach of contraclAvarranly (06)          (Cal. Rules of Court, rules 3.400-3.403)
          I         I Uninsured motorist (46)                         1         I Rule 3.740 collections (09)                 I   I Antitrust/Trade regulation (03)
          Other PI/PO/WD (Personal Injury/Property                    I         I Other collections (09)                      I   I Construction defect (10)
          Damage/Wrongful Death) Tort                                 I         I Insurance coverage (18)                     I   I Mass tort (40)
          I         I   Asbestos (04)
                                                                      1         1 Other contract (37)                         1   I Securities litigation (28)
          I         I Product liability (24)                          Real Property                                           I   1 Environmental/Toxic tori (30)
          I         I Medical malpractice (45)                        I         I   Eminent domain/Inverse                    I   1 Insurance coverage claims arising from the
          [ZD           Other PI/PD/WD (23)                                         condemnation (14)                               above listed provisionally complex case
          Non-PI/PDMD (Other) Tort                                    I         1   Wrongful eviction (33)                          types (41)

          I         1   Business tort/unfair business practice (07)   I         I   Other real properly (26)                  Enforcemont of Judgment
          I         I   Civil rights (08)                             Unlawful Detainer                                       I   I Enforcement of judgment (20)
          I      I Defamation (13)                                    I         I Commercial (31)                             Miscellaneous Civil Complaint
          [ZD           Fraud (16)                                    • Residential (32)                                      • RICO (27)
          I      I      Intellectual property (19)                    • Drugs (38)                                            1   I Other complaint {not specified above) (42)
          I      I      Professional negligence (25)                  Judicial Review
                                                                                                                              Miscellaneous Civil Petition
          I      I Other non-PI/PD/WD tort (35)                       I         | Asset forfeiture (05)
                                                                                                                              I   1 Partnership and corporate governance (21)
          Employment                                                  1         I Petition re: arbitration award (11)
                                                                                                                              I   I Other petition (not specified above) (43)
          I      I Wrongful termination (36)                          1         I Writ of mandate (02)
          i      I Oiher employment (15)                              I         I Other judicial review (39)
    2. This case I      I is  I / I is noi     complex under rule 3.400 of the California Rules of Court. If the case is complex, mark Ihe
       factors requiring exceptional judicial management:
          a.    I       I    Large number of separately represented parties                    d.   I       I Large number of witnesses
          b. I          I    Extensive motion practice raising difficult or novel              e. I         I Coordination with related actions pending in one or more courts
                         i   issues that will be time-consuming to resolve                                   in other counties, states, or countries, or in a federal court
          c. 1           ! Substantial amount of documentary evidence                          f. !         I Substantial postjudgmeni juciicia! supervision

    3. Remedies sought (check all that apply): a.I / 1 monetary                              b.l        I nonmonetary; declaratory or injunctive relief                    c. I / 1 punitive
    4. Number of causes of action (specify):                   seven (7)
    5. This case       I I is   I / I is not a dass action suit.
    6.    If there are any known related cases, file and serve a notice of related case. (You may use forca-CM-015.)

    Date: 11/27/18
    Tionna Dolin
                                        (TYPE OR PRINT NAME)
                                                                                                            I          <  (SIGNATURE OF PARTY OR ATTORNEY FOR PARTY)
                                                                             NOTICE
      •   Plaintiff must file this cover sheet with the first paper filed in the action or proceeding (except small claims cases or cases filed
          under the Probate Code, Family Code, or Welfare and Institutions Code). (Cal. Rules of Court, rule 3.220.) Failure to file may result
          in sanctions.
      •   File this cover sheet in addition to any cover sheet required by local court rule.
      •   If this case is complex under rule 3.400 et seq. of the California Rules of Court, you must serve a copy of this cover sheet on all
          other parties to the action or proceeding.
      •   Unless this is a collections case under rule 3.740 or a complex case, this cover sheet will be used for statistical purposes only.
                                                                                                                                                                   *   '             f*agc 1 of 2
    Form Actopied la Mandamry USQ                                                                                                       Cel. Rufes oi Court, nies2.30.3.220,3.400-3.403.3.740:
      JudiaaJ Coundf of California                                    CIVIL CASE COVER SHEET                                                    Cm. Standards of Judidfd Atftrdnislre&n. Md. 3.10
      CM-OtOJftev. JuTy t, 2007)                                                                                                                                           wmv.coui1info.ca.gov
    Case 8:18-cv-02308-DOC-JDE Document 1-1 Filed 12/31/18 Page 20 of 25 Page ID #:26

                                                                                                                                           CM-010
                                       INSTRUCTIONS ON HOW TO COMPLETE THE COVER SHEET
     To Plaintiffs and Others Filing First Papers. If you are filing a first paper {for example, a complainl) in a civil case, you must
     complete and file, along with your first paper, (he Civil Case Cover Sheet contained on page 1. This information will be used to corripile
     statistics about the types and numbers of cases filed. You must complete items 1 through 6 on the sheet. In item 1, you must check
     one box for the case type that best describes the case. If the case fits both a general and a more specific type of case listed in item 1,
     check the more specific one. If the case has multiple causes of action, check Ihe box that best indicates the primary cause of action.
     To assist you in completing the sheet, examples of the cases that belong under each case type in item 1 are provided below. A cover
     sheet must be filed only with your initial paper. Failure to fife a cover sheet with the first paper filed in a civil case may subject a party,
     its counsel, or both to sanctions under rules 2.30 and 3.220 of the California Rules of Court.
     To Parties in Rule 3.740 Collections Cases. A "collections case" under rule 3.740 is defined as an action for recovery of money
t    owed in a sum stated to be certain that is not more than $25,000, exclusive of interest and attorney's fees, arising from a transaction in
     which property, services, or money was acquired on credit A collections case does not include an action seeking the following: (1) tort
     damages, (2) punitive damages, (3) recovery of real property. (4) recovery of personal property, or (5) a prejudgment writ of
     attachment. The identification of a case as a rule 3.740 collections case on this form means that it will be exempt from the general
     time-for-service requirements and case management rules, unless a defendant files a responsive pleading. A rule 3.740 collections
     case will be subject to the requirements for service and obtaining a judgment in rule 3.740.
     To Parties in Complex Cases. In complex cases only, parties must also use the Civil Case Cover Sheet to designate whether the
     case is complex. If a plaintiff believes the case is complex under rule 3.400 of the California Rules of Court, this must be indicated by
     completing the appropriate boxes in items 1 and 2. If a plaintiff designates a case as complex, the cover sheet must be served with the
     complaint on all parties to the action. A defendant may file and serve no later than the time of its first appearance a joinder in the
     plaintiffs designation, a counter-designation that the case is not complex, or, if the plaintiff has made no designation, a designation that
     the case is complex.
                                                              CASE TYPES AMD EXAMPLES
     Auto Tort                                       Contract                                           Provisionally Complex Civil Litigation {Cal,
         Auto (22)-Personal Injury/Property             Breach of Contract/Warranty (06)                Rules of Court Rules 3.4Q0-3.403)
             OamageWrongful Dealh                           Breach of Rental/Lease                           Antitrust/Trade Regulation (03)
         Uninsured Motorist (46) (if the                        Contract (not unlawful detainer              Construction Delect (10)
               case involves an uninsured                             or wrongful eviction)                  Claims Involving Mass Tort (40)
               motorist claim subject to                     Contract/Warranty Breach-Seller                 Securities Litigalion (28)
               arbitration, check this item                       Plaintiff (not fraud or negligence)        Environmental/Toxic Tort <30)
               instead of Auto)                              Negligent Breach of Contract/                   Insurance Coverage Claims
    Other PtIPOMD (Personal Injury/                               Warranty                                       (arising from provisional!/ complex
    Property Damage/Wrongful Death)                          Other Breach of Contract/Warranty                   case type listed above) (41)
    Tort                                                 Collections (e.g., money owed, open             Enforcement of Judgment
         Asbestos (04)                                       book accounts) (09)                            Enforcement of Judgment (20)
             Asbestos Property Damage                        Collection Case-Seller Plaintiff                   Abstract ol Judgment (Out of
                                                             Other Promissory Note/Collections                      County)
              Asbestos Persona! Injury/
                                                                  Case                                          Confession of Judgment (non-
                  Wrongful Death
                                                         Insurance Coverage (not provisionally                        domestic relations)
        Product Liability (not asbestos or
                                                             complex) (18)                                       Sister State Judgment
             toxic/environmental) (24)
        Medical Malpractice (45)                             Auto Subrogation                                    Administrative Agency Award
             Medical Malpractice-                            Other Coverage                                          (not unpaid taxes)
                  Physicians & Surgeons                 Other Contract (37)                                      Petition/Certification of Entry of
             Other Professional Health Care                 Contractual Fraud                                        Judgment on Unpaid Taxes
                  Malpractice                               Other Contract Dispute                               Other Enforcement of Judgment
                                                     Real Property                                                    Case
        Other PI/PD/WD (23)
                                                        Eminent Domain/Inverse                           Miscellaneous Civil Complaint
             Premises Liability (e.g.. slip
                                                            Condemnalion (14)                               RICO (27)
                  and fail)
                                                        Wrongful Eviction (33)                              Other Complaint (not specified
             Intentional Bodily tnjury/PD/WD
                                                                                                                above) (42)
                  (e.g., assault, vandalism)             Other Real Property (e.g., quiet title) (26)
                                                                                                                Declaratory Relief Only
             Intentional Infliction of                      Writ of Possession of Real Property                  Injunctive Relief Only (non-
                  Emotional Distress                        Mortgage Foreclosure
                                                                                                                      harassment)
             Negligent Infliction of                        Quiet Title
                                                                                                                 Mechanics Lien
                  Emotional Distress                        Other Real Property (not eminent
                                                                                                                 Other Commercial Complaint
             Other PI/PD/WD                                  domain, landlord/lenant, or
                                                                                                                     Case (non-ionmon-complex)
    Non-PI/PD/WD (Other) Tort                                foreclosure)
                                                                                                                 Other Civil Complaint
        Business Tort/Unfair Business                Unlawful Detainer
                                                                                                                     (non-tort/non-complex)
           Practice (07)                                Commercial (31)
                                                                                                         Miscellaneous Civil Petition
        Civil Rights (e.g., discrimination,             Residential (32)                                    Partnership and Corporate
            false arrest) (not civil                    Drugs (38) (if the case involves iliegel                 Governance (21)
              harassment) (08)                               drugs, check this item; otherwise,             Other Petition (not specified
         Defamation (e.g., slander, libel)                   report as Commercial or Residential)                above) (43)
               <13)                                  Judicial Review                                             Civil Harassment
         Fraud (16)                                     Asset Forfeiture (05)                                   Workplace Violence
         Intellectual Property (19)                     Petition Re: Arbitration Award (11)                     Elder/Dependenl Adull
         Professional Negligence (25)                   Writ of Mandate (02)                                          Abuse
             Legal Malpractice                               Writ-Administrative Mandamus                       Election Contest
             Other Professional Malpractice                  Writ-Mandamus on Limited Court
                                                                                                                Petition lor Name Change
                  (not medical or legal)                        Case Matter                                     Petition for Relief From Late
       Other Non-PI/PD/WD Tort (35)                          Writ-Other Limited Court Case                            Claim
    Employment                                                 Review                                           Other Civil Petition
       Wrongful Termination (36)                        Other Judicial Review (39)
       Other Employment (15)                               Review of Health Officer Order
                                                           Notice of Appeal-Labor
                                                               Commissioner Appeals
    CM-010IRev. July 1.2007]                                                                                                                    Page 2 at 2
                                                        CIVIL CASE COVER SHEET
Case 8:18-cv-02308-DOC-JDE Document 1-1 Filed 12/31/18 Page 21 of 25 Page ID #:27




                                    SUPERIOR-COURT OF CALIFORNIA
                                         COUNTY OF ORANGE

                            ALTERNATIVE DISPUTE RESOLUTION (ADR)
                                   INFORMATION PACKAGE


   NOTICE TO PLAINTIFF(S) AND/OR CROSS-COMPLAINANT(S):

   Rule 3.221(c) of the Caiifornia Rules of Court requires you to serve a copy of the
   ADR Information Package along with the complaint and/or cross-complaint.

                                     California Rules of Court - Rule 3.221
                            Information about Alternative Dispute Resolution (ADR)

   (a) Each court shall make available to the plaintiff, at the time of filing of the complaint,
   an ADR Information Package that includes, at a minimum, all of the following:

        (1) General information about the potential advantages and disadvantages of ADR
        and descriptions of the principal ADR processes.

        (2) Information about the ADR programs available in that court, including citations to
        any applicable local court rules and directions for contacting any court staff
        responsible for providing parties with assistance regarding ADR.

        (3) Information about the availability of local dispute resolution programs funded
        under the Dispute Resolutions Program Act (DRPA), in counties that are
        participating in the DRPA. This information may take the form of a list of the
        applicable programs or directions for contacting the county's DRPA coordinator.

        (4) An ADR stipulation form that parties may use to stipulate to the use of an ADR
        process.

   (b) A court may make the ADR Information Package available on its website as long as
   paper copies are also made available in the clerk's office.

   (c) The plaintiff must serve a copy of the ADR Information Package on each defendant
   along with the complaint. Cross-complainants must serve a copy of the ADR
   Information Package on any new parties to the action along with the cross-complaint.




   LI200 (Rev. Jul. 2018)                                                              Page 1 of 4
Case 8:18-cv-02308-DOC-JDE Document 1-1 Filed 12/31/18 Page 22 of 25 Page ID #:28




                                   SUPERIOR COURT OF CALIFORNIA
                                        COUNTY OF ORANGE

                                                ADR Information

    introduction.

    Most civil disputes are resolved without filing a lawsuit, and most civil lawsuits are resolved without a trial.
    The courts and others offer a variety of Alternative Dispute Resolution (ADR) processes to help people
    resolve disputes without a trial. ADR is usually less formal, less expensive, and less time-consuming than
    a trial. ADR can also give people more opportunity to determine when and how their dispute will be
    resolved.

   BENEFITS OF ADR.

   Using ADR may have a variety of benefits, depending on the type of ADR process used and the
   circumstances of the particular case. Some potential benefits of ADR are summarized below.

   Save Time. A dispute often can be settled or decided much sooner with ADR; often in a matter of
   months, even weeks, while bringing a lawsuit to trial can take a year or more.

   Save Money. When cases are resolved earlier through ADR, the parties may save some of the money
   they would have spent on attorney fees, court costs, experts' fees, and other litigation expenses.

   Increase Control Over the Process and the Outcome. In ADR, parties typically play a greater role in
   shaping both the process and its outcome. In most ADR processes, parties have more opportunity to tell
   their side of the story than they do at trial. Some ADR processes, such as mediation, allow the parties to
   fashion creative resolutions that are not available in a trial. Other ADR processes, such as arbitration,
   allow the parties to choose an expert in a particular field to decide the dispute.

   Preserve Relationships. ADR can be a less adversarial and hostile way to resolve a dispute. For
   example, an experienced mediator can help the parties effectively communicate their needs and point of
   view to the other side. This can be an important advantage where the parties have a relationship to
   preserve.

   Increase Satisfaction. In a trial, there is typically a winner and a loser. The loser is not likely to be
   happy, and even the winner may not be completely satisfied with the outcome. ADR can help the parties
   find win-win solutions and achieve their real goals. This, along with all of ADR's other potential
   advantages, may increase the parties' overall satisfaction with both the dispute resolution process and the
          I IW r




   Improve Attorney-Client Relationships, Attorneys may also benefit from ADR by being seen as
   problem-solvers rather than combatants. Quick, cost-effective, and satisfying resolutions are likely to
   produce happier clients and thus generate repeat business from clients and referrals of their friends and
   associates.

   DISADVANTAGES OF ADR.

   ADR may not be suitable for every dispute.

   Loss of protections. If ADR is binding, the parties normally give up most court protections, including a
   decision by a judge or jury under formal rules of evidence and procedure, and review for legal error by an
   appellate court.

   L1200 (Rev. Jul. 2018)                                                                                Page 2 of 4
Case 8:18-cv-02308-DOC-JDE Document 1-1 Filed 12/31/18 Page 23 of 25 Page ID #:29




   Less discovery. There generally is less opportunity to find out about the other side's case with ADR
   than with litigation. ADR may not be effective if it takes place before the parties have sufficient
   information to resolve the dispute.

   Additional costs. The neutral may charge a fee for his or her services. If a dispute is not resolved
   through ADR, the parties may have to put time and money into both ADR and a lawsuit.

   Effect of Relays if the dispute is not resolved. Lawsuits must be brought within specified periods of
   time, known as statues of limitation. Parties must be careful not to let a statute of limitations run out while
   a dispute is in an ADR process.

   TYPES OF ADR IN CIVIL CASES.

   The most commonly used ADR processes are arbitration, mediation, neutral evaluation and settlement
   conferences.

   Arbitration, in arbitration, a neutral person called an "arbitrator" hears arguments and evidence from
   each side and then decides the outcome of the dispute. Arbitration is less formal than a trial, and the rules
   of evidence are often relaxed. Arbitration may be either "binding" or "nonbinding." Binding arbitration
   means that the parties waive their right to a trial and agree to accept the arbitrator's decision as final.
   Generally, there is no right to appeal an arbitrator's decision. Nonbinding arbitration means that the
   parties are free to request a trial if they do not accept the arbitrator's decision.

        Cases for Which Arbitration May Be Appropriate. Arbitration is best for cases where the parties
        want another person to decide the outcome of their dispute for them but would like to avoid the
        formality, time, and expense of a trial. It may also be appropriate for complex matters where the
        parties want a decision-maker who has training or experience in the subject matter of the dispute.

        Cases for Which Arbitration May Not Be Appropriate. If parties want to retain control over how
        their dispute is resolved, arbitration, particularly binding arbitration, is not appropriate. In binding
        arbitration, the parties generally cannot appeal the arbitrator's award, even if it is not supported by the
        evidence or the law. Even in nonbinding arbitration, if a party requests a trial and does not receive a
        more favorable result at trial than in arbitration, there may be penalties.

   Mediation. In mediation, an impartial person called a "mediator" helps the parties try to reach a mutually
   acceptable resolution of the dispute. The mediator does not decide the dispute but helps the parties
   communicate so they can try to settle the dispute themselves. Mediation leaves control of the outcome
   with the parties.

       Cases for Which Mediation May Be Appropriate. Mediation may be particularly useful when
       parties have a relationship they want to preserve. So when family members, neighbors, or business
       partners have a dispute, mediation may be the ADR process to use. Mediation is also effective when
       emotions are getting in the way of resolution. An effective mediator can hear the parties out and help
       them communicate with each other in an effective and nondestructive manner.

       Cases for Which Mediation May Not Be Appropriate. Mediation may not be effective if one of the
       parties is unwilling to cooperate or compromise. Mediation also may not be effective if one of the
       parties has a significant advantage in power over the other. Therefore, it may not be a good choice if
       the parties have a history of abuse or victimization.

   Neutral Evaluation. In neutral evaluation, each party gets a chance to present the case to a neutral
   person called an "evaluator." The evaluator then gives an opinion on the strengths and weaknesses of
   each party's evidence and arguments and about how the dispute could be resolved. The evaluator is


   L1200 (Rev. Jul. 2018)                                                                                Page 3 of 4
Case 8:18-cv-02308-DOC-JDE Document 1-1 Filed 12/31/18 Page 24 of 25 Page ID #:30




   often an expert in the subject matter of the dispute. Although the evaluator's opinion is not binding, the
   parties typically use it as a basis for trying to negotiate a resolution of the dispute.

        Cases for Which Neutral Evaluation May Be Appropriate. Neutral evaluation may be most
        appropriate in cases in which there are technical issues that require special expertise to resolve or
        the only significant issue in the case is the amount of damages.

        Cases for Which Neutral Evaluation May Not Be Appropriate. Neutral evaluation may not be
        appropriate when there are significant personal or emotional barriers to resolving the dispute.

   Settlement Conferences. Settlement conferences may be either mandatory or voluntary. In both types
   of settlement conferences, the parties and their attorneys meet with a judge or a neutral person called a
   "settlement officer" to discuss possible settlement of their dispute. The judge or settlement officer does
   not make a decision in the case but assists the parties in evaluating the strengths and weaknesses of the
   case and in negotiating a settlement. Settlement conferences are appropriate in any case where
   settlement is an option. Mandatory settlement conferences are often held close to the date a case is set
   for trial.                 .

   ADDITIONAL INFORMATION.

   In addition to mediation, arbitration, neutral evaluation, and settlement conferences, there are other types
   of ADR, including conciliation, fact finding, mini-trials, and summary jury trials. Sometimes parties will try
   a combination of ADR types. The important thing is to try to find the type or types of ADR that are most
   likely to resolve your dispute.

   To locate a dispute resolution program or neutral in your community:
        •    Contact the California Department of Consumer Affairs, Consumer Information Center, toll free, at
             1-800-852-5210
        •    Contact the Orange County Bar Association at (949) 440-6700
        •    Look in the telephone directories under "Arbitrators" or "Mediators"

   Low cost mediation services are provided under the Orange County Dispute Resolution Program Act
   (DRPA). For information regarding DRPA, contact:
        •    Waymakers (949) 250-4058

   For information on the Superior Court of California, County of Orange court ordered arbitration program,
   refer to Local Rule 360.

   The Orange County Superior Court offers programs for Civil Mediation and Early Neutral Evaluation
   (ENE). For the Civil Mediation program, mediators on the Court's panel have agreed to accept a fee of
   $300 for up to the first two hours of a mediation session. For the ENE program, members of the Court's
   panel have agreed to accept a fee of $300 for up to three hours of an ENE session. Additional
   information on the Orange County Superior Court Civil Mediation and Early Neutral Evaluation (ENE)
   programs is available on the Court's website at www.occourts.org.




   L1200 (Rev. Jul. 2018)                                                                             Page 4 of 4
Case 8:18-cv-02308-DOC-JDE Document 1-1 Filed 12/31/18 Page 25 of 25 Page ID #:31


                                                                                                    FOR COURT USE ONLY
  ATTORNEY OR PARTY WITHOUT ATTORNEY (Name S Address):




  Telephone No.:                                  Fax No. (Optional):
  E-Mail Address (Optional):
  ATTORNEY FOR (Name):                                     Bar No:

  SUPERIOR COURT OF CALIFORNIA, COUNTY OF ORANGE
 JUSTICE CENTER:
 • Central - 700 Civic Center Dr. West, Santa Ana, CA 92701-4045
 O Civil Complex Center - 751 W. Santa Ana Blvd., Santa Ana, CA 92701-4512
 • Harbor - Newport Beach Facility - 4601 Jamboree Rd., Newport Beach. CA 92660-2595
 • North - 1275 N. Berkeley Ave., P.O. Box 5000, Fullerton. CA 92838-0500

  PLAINTIFF/PETITIONER:
  DEFENDANT/RESPONDENT:
                                                                                              CASE NUMBER:

   ALTERNATIVE DISPUTE RESOLUTION (ADR) STIPULATION


Plaintiff(s)/Petitioner(s),




and defendant(s)/respondent(s),




agree to the following dispute resolution process;

Q Mediation

0 Arbitration (must specify code)
                0 Under section 1141.11 of the Code of Civil Procedure
                0 Under section 1280 of the Code of Civil Procedure

0 Neutral Case Evaluation

The ADR process must be completed no later than 90 days after the date of this Stipulation or the date the case
was referred, whichever is sooner.

0 I have an Order on Court Fee Waiver (FW-003) on file, and the selected ADR Neutral(s) are eligible to
provide pro bono services.

0 The ADR Neutral Selection and Party List is attached to this Stipulation.

We understand that there may be a charge for services provided by neutrals. We understand that participating in
an ADR process does not extend the time periods specified in California Rules of Court, rule 3.720 et seq.


 Date:
                                 (SIGNATURE OF PLAINTIFF OR ATTORNEY)                  (SIGNATURE OF PLAINTIFF OR ATTORNEY)




 Date:
                                (SIGNATURE OF DEFENDANT OR ATTORNEY)               (SIGNATURE OF DEFENDANT OR ATTORNEY)




                       ALTERNATIVE DISPUTE RESOLUTION (ADR) STIPULATION
                                                                                                 Califotnia Rules of Court, rule 3.221
 Approved for Optional Use
 L1270(Rev. Jul. 2014)
